FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of May BlackBerry Limited (Translation of registrant’s name into English) 2200 University Avenue East, Waterloo, Ontario, Canada N2K 0A7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): DOCUMENT INDEX Document Page No. 1. BLACKBERRY ANNOUNCES UPDATE ON SALE OF CANADIAN REAL ESTATE HOLDINGS 2. Document 1 NEWS RELEASE May 5, 2014 FOR IMMEDIATE RELEASE BLACKBERRY ANNOUNCES UPDATE ON SALE OF CANADIAN REAL ESTATE HOLDINGS Waterloo, ON – BlackBerry Limited (NASDAQ: BBRY; TSX: BB), a world leader in mobile communications, today announced that Spear Street Capital, LLC has waived its due diligence condition pursuant to BlackBerry’s previously-announced agreement to sell the majority of BlackBerry’s real estate holdings in Canada. Spear Street has agreed to purchase the properties for CDN$305 million, or approximately US$278 million. The parties expect to complete the sale of properties valued at approximately 80% of this total later this month, with the sale of the remaining properties to be completed during the third calendar quarter of 2014, subject to customary closing conditions in each case. Under the terms of the transaction, BlackBerry will sell more than 3 million square feet of space as well as vacant lands. BlackBerry will lease back a portion of the space as the Company continues to have a strong presence in Canada with Waterloo continuing as the home of its global headquarters. About BlackBerry A global leader in mobile communications, BlackBerry revolutionized the mobile industry when it was introduced in 1999. Today, BlackBerry aims to inspire the success of our millions of customers around the world by continuously pushing the boundaries of mobile experiences. Founded in 1984 and based in Waterloo, Ontario, BlackBerry operates offices in North America, Europe, Asia Pacific and Latin America. The company trades under the ticker symbols "BB" on the Toronto Stock Exchange and "BBRY" on the NASDAQ. For more information, visit www.blackberry.com. Contacts: Media Relations Contact: BlackBerry Media Relations (519) 888-7465 x77273 mediarelations@blackberry.com ### Forward-looking statements in this news release are made pursuant to the "safe harbor" provisions of the U.S. Private Securities Litigation Reform Act of 1995 and applicable Canadian securities laws. When used herein, words such as "expect", "anticipate", "estimate", "may", "will", "should", "intend", "believe", and similar expressions, are intended to identify forward-looking statements. Forward-looking statements are based on estimates and assumptions made by BlackBerry Limited in light of its experience and its perception of historical trends, current conditions and expected future developments, as well as other factors that BlackBerry believes are appropriate in the circumstances. Many factors could cause BlackBerry's actual results, performance or achievements to differ materially from those expressed or implied by the forward-looking statements, including those described in the "Risk Factors" section of BlackBerry's Annual Information Form, which is included in its Annual Report on Form 40-F (copies of which filings may be obtained at www.sedar.com or www.sec.gov). These factors should be considered carefully, and readers should not place undue reliance on BlackBerry's forward-looking statements. BlackBerry has no intention and undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. BlackBerry and related trademarks, names and logos are the property of BlackBerry Limited and are registered and/or used in the U.S. and countries around the world. All other marks are the property of their respective owners. BlackBerry is not responsible for any third-party products or services. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackBerry Limited (Registrant) Date: May 5,2014 By: /s/ James Yersh (Signature) James Yersh Chief Financial Officer
